Citation Nr: 1543637	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-29 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1964 to August 1967.  He served in Vietnam and was awarded the Combat Medical Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2005 (hypertension) and December 2014 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.


FINDING OF FACT

On March 16, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant requesting to withdraw his appeal of the issue of entitlement to a disability rating in excess of 70 percent for PTSD and the issue of service connection for hypertension.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2015 Statement in Support of Claim, the Veteran expressed his wish to "respectfully accept the increased percentage from 50 percent to 70 percent" for his PTSD and to cancel his appeal for hypertension.  The Veteran's representative, the Military Order of the Purple Heart (MOPH), sent a similar letter the next day.  However, in July 2015, the MOPH sent a Hearing Memorandum, seeming to continue contesting the issue.  

Withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011); see also Kalman v. Principi, 18 Vet. App. 522, 524 (2004); Hanson v. Brown, 9 Vet. App. 29, 32 (1996).  Since the withdrawal here was ambiguous, the Board contacted the Veteran's representative for clarification.  In September, 2015, the MOPH issued a Motion to Withdraw Appeal, stating clearly that the Veteran wished to formally withdraw his appeals.

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.  See Id.; see also Evans v. Shinseki, 25 Vet. App. 7, 15 (2011).


ORDER

The appeal of the issue of entitlement to a disability rating in excess of 70 percent for post-traumatic stress disorder (PTSD) is dismissed.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


